                                                                                               Judge: Lynch
 1                                                                                                Chapter: 7
                                                                   Hearing Location: Vancouver Federal Bldg
 2                                                                               Hearing Date: April 2, 2019
                                                                                    Hearing Time: 9:00 AM
 3                                                                              Reply Date: March 28, 2019

 4

 5                               UNITED STATES BANKRUPTCY COURT
 6                          FOR THE WESTERN DISTRICT OF WASHINGTON

 7                                           TACOMA DIVISION

 8    In re                                               Case No. 17-43644-BDL
 9                                                        DECLARATION OF JAMES
      NELSON M MELO and SANDRA K.                         HINNENDAEL
10    MELO
11                                     Debtors.
12
              I, James Hinnendael, hereby declare:
13

14            1.      I am the Executive Vice President and Chief Financial Officer for Claimant

15    Marten Transport Ltd. (“Marten”). In my position as EVP and CFO, I work day to day with

16    Marten’s business. I further worked directly in connection with the construction project in
17    which TreCore Construction Management, LLC (“TreCore”) was the contractor for the Marten
18
      Trucking Parking Lot Repair Project (“Project”). Through this, I have personal knowledge of
19
      the facts stated in this declaration and if sworn as a witness, could and would competently
20
      testify truthfully to those facts.
21

22            2.      A complete and accurate copy of the December 8, 2016 contract between

23    Marten and TreCore for the Project is attached hereto as Exhibit A.

24            3.      I am informed and believe that Nelson Melo (“Melo”) made multiple
25
      intentionally false representations to Marten regarding its payments to subcontractors, its intent
26
      to make further payments to subcontractors, and TreCore LLC’s financial condition. Some


     DECLARATION OF JAMES HINNENDAEL – Page 1                                        LARKINS VACURA KAYSER LLP
                                                                                       121 SW Morrison St., Suite 700
                                                                                          Portland, Oregon 97204
                                                                                               (503) 222-4424



     Case 17-43644-BDL           Doc 79     Filed 03/26/19    Ent. 03/26/19 13:21:40         Pg. 1 of 40
      specific representations are detailed below. Marten is prepared to present further evidence of
 1

 2    Melo’s misrepresentations at the hearing on Marten’s claim.

 3           4.      In an email dated May 12, 2017, Bobbi Foth of TreCore sent an email to Becky

 4    Schwinefus of Marten stating that the Project was “100% complete.” Nelson Melo (“Melo”) is
 5    indicated as cc on this email. A complete and accurate copy of this email is attached hereto as
 6
      Exhibit B. Contrary to the claim made in this email, the job was not “100% complete,” for
 7
      TreCore had not made payment to Granite, which was an express contractual requirement for
 8
      completion.
 9

10           5.      Even though Marten had paid TreCore in full for its work on the Project,

11    because TreCore had not paid its subcontractor Granite, Granite recorded a mechanics lien on

12    the Project property, and pursued Marten for payment. Marten attempted to obtain payment
13
      from TreCore, through communications with Nelson Melo and other TreCore principals.
14
             6.      Melo made repeated assurances to Marten that payment would be made to
15
      Granite, and that TreCore was attempting to reorganize its finances through a potential merger.
16
      Ultimately, Marten had no alternative but to resolve the matter by paying Granite the amount
17

18    that it was owed by TreCore. As a result, Marten paid twice for work that TreCore’s

19    subcontractor Granite performed.
20           7.      TreCore principals, including Nelson Melo, made numerous assertions regarding
21
      past and promised payments. These representations included a telephone conversation in mid-
22
      June, 2017 and in an email dated June 23, 2017 to Marten’s attorney Donald Bradley (on which
23
      Nelson Melo was copied). A complete and accurate copy of this email is attached hereto as
24

25    Exhibit C.

26



     DECLARATION OF JAMES HINNENDAEL – Page 2                                     LARKINS VACURA KAYSER LLP
                                                                                    121 SW Morrison St., Suite 700
                                                                                       Portland, Oregon 97204
                                                                                            (503) 222-4424



     Case 17-43644-BDL         Doc 79     Filed 03/26/19     Ent. 03/26/19 13:21:40       Pg. 2 of 40
              8.     I am informed and believe that these representations were knowingly false, for
 1

 2    TreCore, Melo, and at least one other principal at TreCore shortly thereafter filed bankruptcy

 3    petitions.

 4            9.     On August 3, 2017, Marten filed a complaint in the United States District Court
 5    for the District of Oregon. A complete and accurate copy of that complaint is attached hereto
 6
      as Exhibit D. The case was titled Marten Transport Ltd. v. TreCore Construction Management
 7
      LLC, Nelson Melo, et al., United States District Court, District of Oregon, Case Number 3:17-
 8
      cv-01211-YY.
 9

10            10.    On August 15, 2017, TreCore filed a bankruptcy petition in the United States

11    Bankruptcy Court for the Western District of Washington, Case Number 17-43069 BDL.

12            11.    On September 28, 2017, Nelson Melo and Sandra Melo filed the instant
13
      bankruptcy petition.
14
              12.    On September 4, 2018, the U.S. Trustee filed an adversary proceeding (Case
15
      Number 18-04055) in this bankruptcy against Morgan Melo, the debtor’s daughter, alleging
16
      that significant assets had been fraudulently transferred in order to avoid claims by creditors in
17

18    the bankruptcy.

19            13.    I am informed and believe that when TreCore made its payment applications and
20    asserted that it had paid and further intended to pay its subcontractors with payments it
21
      received, including Granite, that Mr. Melo and TreCore had not made prior payments to, and
22
      had no intention of making further payments to Granite or any other subcontractor. This belief
23
      is based on the specific representations referenced above, as well as additional representations
24

25    that Marten will be prepared to discuss at the hearing on its claim.

26



     DECLARATION OF JAMES HINNENDAEL – Page 3                                       LARKINS VACURA KAYSER LLP
                                                                                      121 SW Morrison St., Suite 700
                                                                                         Portland, Oregon 97204
                                                                                              (503) 222-4424



     Case 17-43644-BDL          Doc 79     Filed 03/26/19     Ent. 03/26/19 13:21:40        Pg. 3 of 40
             I declare under penalty of perjury pursuant to the laws of the United States of America
 1

 2    and the State of Wisconsin that the foregoing is true and correct. Executed this 26th day of

 3    March, 2019, at Mondovi, Wisconsin.

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     DECLARATION OF JAMES HINNENDAEL – Page 4                                     LARKINS VACURA KAYSER LLP
                                                                                    121 SW Morrison St., Suite 700
                                                                                       Portland, Oregon 97204
                                                                                            (503) 222-4424



     Case 17-43644-BDL         Doc 79     Filed 03/26/19     Ent. 03/26/19 13:21:40       Pg. 4 of 40
               EXHIBIT A
Case 17-43644-BDL   Doc 79   Filed 03/26/19   Ent. 03/26/19 13:21:40   Pg. 5 of 40
      Case 3:17-cv-01211-YY    Document 1      Filed 08/03/17   Page 7 of 16




                                                                               Exhibit A

Case 17-43644-BDL   Doc 79    Filed 03/26/19   Ent. 03/26/19 13:21:40   Pg. 6 of 40
      Case 3:17-cv-01211-YY    Document 1      Filed 08/03/17   Page 8 of 16




                                                                               Exhibit A

Case 17-43644-BDL   Doc 79    Filed 03/26/19   Ent. 03/26/19 13:21:40   Pg. 7 of 40
      Case 3:17-cv-01211-YY    Document 1      Filed 08/03/17   Page 9 of 16




                                                                               Exhibit A

Case 17-43644-BDL   Doc 79    Filed 03/26/19   Ent. 03/26/19 13:21:40   Pg. 8 of 40
     Case 3:17-cv-01211-YY   Document 1       Filed 08/03/17   Page 10 of 16




                                                                               Exhibit A

Case 17-43644-BDL   Doc 79   Filed 03/26/19    Ent. 03/26/19 13:21:40   Pg. 9 of 40
      Case 3:17-cv-01211-YY    Document 1      Filed 08/03/17   Page 11 of 16




                                                                                Exhibit A

Case 17-43644-BDL   Doc 79    Filed 03/26/19   Ent. 03/26/19 13:21:40   Pg. 10 of 40
      Case 3:17-cv-01211-YY    Document 1      Filed 08/03/17   Page 12 of 16




                                                                                Exhibit A

Case 17-43644-BDL   Doc 79    Filed 03/26/19   Ent. 03/26/19 13:21:40   Pg. 11 of 40
      Case 3:17-cv-01211-YY    Document 1      Filed 08/03/17   Page 13 of 16




                                                                                Exhibit A

Case 17-43644-BDL   Doc 79    Filed 03/26/19   Ent. 03/26/19 13:21:40   Pg. 12 of 40
      Case 3:17-cv-01211-YY    Document 1      Filed 08/03/17   Page 14 of 16




                                                                                Exhibit A

Case 17-43644-BDL   Doc 79    Filed 03/26/19   Ent. 03/26/19 13:21:40   Pg. 13 of 40
      Case 3:17-cv-01211-YY    Document 1      Filed 08/03/17   Page 15 of 16




                                                                                Exhibit A

Case 17-43644-BDL   Doc 79    Filed 03/26/19   Ent. 03/26/19 13:21:40   Pg. 14 of 40
      Case 3:17-cv-01211-YY    Document 1      Filed 08/03/17   Page 16 of 16




                                                                                Exhibit A

Case 17-43644-BDL   Doc 79    Filed 03/26/19   Ent. 03/26/19 13:21:40   Pg. 15 of 40
                EXHIBIT B
Case 17-43644-BDL   Doc 79   Filed 03/26/19   Ent. 03/26/19 13:21:40   Pg. 16 of 40
Hi Becky

I hope you enjoyed your vacation. Always so nice to relax.
Question- Can we expect payment on this invoice this week? It would be most appreciative if so.

Thanks



Bobbi Foth
Financial Administrator
Bobbi (5) trecoreconstruction.com
office: 360.574.7661 x 214
Direct line: 360.719-2707
trecoreconstruction.com
4510 NE 68‘^ Drive, Suite 104
Vancouver, WA 98661

From: Becky Schwinefus fmailto:Beckv.Schwinefus@marten.coml
Sent: Monday, May 22, 2017 10:56 AM
To: Bobbi Foth <bobbi(a)trecoreconstruction.com>
Cc: Monte Pershall <monte@trecoreconstruction.com>: Nelson Melo <nelson(j5)trecoreconstruction.com>: Chris Horne
<chris(5)trecoreconstruction.com>: Wayne Kawski <Wavne.KawskiPmarten.com>
Subject: RE: Final billing on MT-639

Wayne,
I was out of the office since receiving this invoice. Please approve.


T/t'Ojd' ^0(jl//



Senior Fixed Asset Accountant Marten Transport, LTD. 1129 Marten St. | Mondovi. Wisconsin 54755 - www.marten.com
office: 715-926-4216 ext. 2951 Fax: 715-926-56931 email: bcs(a)marten.com




From: Bobbi Foth rmailto:bobbi(a)trecoreconstruction.com1
Sent: Friday, May 12, 2017 4:07 PM
To: Becky Schwinefus
Cc: Monte Pershall; Nelson Melo; Chris Horne
Subject: Final billing on MT-639

Hello Becky-
Thank you for the eft payment on invoice #2 today. Your expediency on the processing and payment was very much
appreciated.

Please find, attached, the final billing invoice on this job as it is 100% complete.. I have attached our EFT information
for your convenience and hope to see this payment into our account
                                                              2

           Case 17-43644-BDL         Doc 79      Filed 03/26/19         Ent. 03/26/19 13:21:40     Pg. 17 of 40
by next week.

Thank you very much and again, thank you for your speedy processing.



Bobbi Foth
Financial Administrator
Bobbi@trecoreconstruction.com
office: 360.574.7661 x 214
Direct line: 360.719-2707
trecoreconstruction.com
4510 NE 68‘'’ Drive, Suite 104
Vancouver, WA 98661




                                                         3


        Case 17-43644-BDL         Doc 79     Filed 03/26/19     Ent. 03/26/19 13:21:40   Pg. 18 of 40
                EXHIBIT C
Case 17-43644-BDL   Doc 79   Filed 03/26/19   Ent. 03/26/19 13:21:40   Pg. 19 of 40
Bmdl^/f^^Donald

From:                                Amanda Moore <Amanda@trecoreconstruction.com>
Sent:                                Friday, June 23, 2017 8:42 PM
To:                                  Sonny Chavez; Bradley, Donald
Cc:                                  Nelson Melo
Subject:                             Payment to Granite for Marten Transport project



       Gentlemen.




       TreCore Construction Management LLC is proactively working upon a strategic merger that will
       provide us the means to satisfy our vendor and trade commitments.




           The last details are being settled and the documents have been submitted to legal counsel for final
           review. We respectfully ask that you permit us the opportunity to fulfill our commitment to Granite,
           as has been our intention all along, without further legal actions.




           We are deeply saddened and embarrassed by the impact that our situation has had upon our
           reputation and relationship with our clients, subcontractors, and vendors.




           Please reach out at your earliest opportunity to jointly develop the path for a mutually satisfactory
           resolution.




           Thank you,




           Amcmd<^ Moore/

           Financial Administrator

           amanda(a)trecoreconstruction.com

           Direct: 360-952-4608

           Office: 360-574-7661 Ext. 211

           Fax: 360-984-6637


                                                                1


           Case 17-43644-BDL           Doc 79      Filed 03/26/19      Ent. 03/26/19 13:21:40         Pg. 20 of 40
4510 NE 68'^ Drive, Suite 104


Vancouver, WA 98661




CONFIDENTIALITY NOTICE
This message is intended for the use of the individual or entity to which it is addressed and may contain
information that is confidential, privileged and exempt from disclosure under applicable law. If the reader of this
message is not the intended recipient, you are hereby notified that any printing, copying, dissemination,
distribution, disclosure or forwarding of this communication is strictly prohibited, if you have received this
communication in error, please contact the sender immediately and delete it from your system. Respectfully.




                                                           2


Case 17-43644-BDL              Doc 79       Filed 03/26/19         Ent. 03/26/19 13:21:40           Pg. 21 of 40
                EXHIBIT D
Case 17-43644-BDL   Doc 79   Filed 03/26/19   Ent. 03/26/19 13:21:40   Pg. 22 of 40
            Case 3:17-cv-01211-YY      Document 1       Filed 08/03/17    Page 1 of 16




Christopher J. Kayser, OSB #984244
Larkins Vacura Kayser LLP
121 SW Morrison St Suite 700
Portland, OR 97204
Telephone: 503-542-3111
cjkayser@lvklaw.com
Attorney for Marten Transport, Ltd.

Donald Bradley (to be admitted pro hac vice)
D.Bradley@MPGLAW.com
William Bossen (to be admitted pro hac vice)
W.Bossen@MPGLAW.com
Musick, Peeler & Garrett LLP
650 Town Center Drive Suite 1200
Costa Mesa, CA 92626


                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                     PORTLAND DIVISION


Marten Transport, Ltd., a Delaware               Case No.
Corporation
                                                 COMPLAINT
                       Plaintiff,
                                                 JURY TRIAL DEMANDED
       v.

Trecore Construction Management,
LLC, a Washington Limited Liability
Company, Nelson Melo, an individual,
and Monte Pershall, an individual

                       Defendants.

Plaintiff Marten Transport, Ltd. (“Marten”) hereby alleges:

                    PARTIES, FEDERAL JURISDICTION, AND VENUE
       1.       Marten is a corporation, organized under the laws of the state of Delaware, with

its headquarters in Mondovi, Wisconsin.

       2.       Defendant TreCore Construction Management, LLC (“TreCore”) is a Limited

Liability Company organized under the laws of the state of Washington, with its principal place


COMPLAINT                                                                                 Page 1

Case 17-43644-BDL          Doc 79     Filed 03/26/19    Ent. 03/26/19 13:21:40      Pg. 23 of 40
             Case 3:17-cv-01211-YY      Document 1       Filed 08/03/17      Page 2 of 16




of business in the state of Washington and doing business in the state of Oregon.

        3.       Nelson Melo (“Melo”) is the Chief Executive Officer and President of TreCore.

His domicile is in the state of Washington. Monte Pershall (“Pershall”) is the Senior Vice

President of TreCore. His domicile is in the state of Washington. TreCore, Melo, and Pershall

are sometimes hereafter collectively referred to as “Defendants.”

        4.       As alleged in further detail below, the conduct of Defendants caused Marten to

incur damages in an amount equal to or exceeding $629,223. Accordingly, pursuant to 28

U.S.C. §1332, diversity jurisdiction is proper, as this lawsuit is between citizens of different

states, and the amount in controversy exceeds $75,000. Venue is proper in this Court pursuant to

28 U.S.C. § 1391 because a substantial part of the events giving rise to the claims occurred in

this District.

        5.       Each Defendant at all times mentioned in this Complaint was an agent, principal,

master, servant, employee, employer, partner, and/or joint venture of each of the other

Defendants, and in doing the acts, things and/or omissions alleged in this Complaint, was acting

within the course and scope of that agency, employment or representation, with the knowledge,

consent, ratification, and approval of each of the other Defendants. Any allegation referring to

more than one Defendant refers to all such Defendants, jointly and severally.

        6.       Marten is informed and believes and thereon alleges that Melo and Pershall acted

in such a way as to exercise control over all Defendants, and used TreCore as a mere shell,

instrument, or conduit for themselves. Marten is informed and believes and thereon alleges that

Melo and Pershall act and operate through TreCore and that the purported separate legal

existence of TreCore must be disregarded since Melo and Pershall have a unity of interest in

TreCore, and that they used this entity for themselves. Melo and Pershall treated TreCore as

their alter ego, and are therefore liable for any conduct of TreCore.




COMPLAINT                                                                                    Page 2

Case 17-43644-BDL          Doc 79     Filed 03/26/19     Ent. 03/26/19 13:21:40        Pg. 24 of 40
            Case 3:17-cv-01211-YY       Document 1       Filed 08/03/17     Page 3 of 16




                  FIRST CAUSE OF ACTION – BREACH OF CONTRACT

                                     Against All Defendants
       7.       On or about December 8, 2016, Marten and Defendants entered into a written

Contract pursuant to which Defendants would construct a parking lot facility at Wilsonville,

Oregon (“Project”) and Marten would pay Defendants $770,271.17 for that work (“Contract”).

A complete and accurate copy of the Contract is attached hereto as Exhibit A.

       8.       Pursuant to Paragraph 11.3.2 of the Contract, Defendants were required to

“promptly pay each subcontractor and supplier, upon receipt of payment from the owner, an

amount determined in accordance with the terms of the applicable subcontracts and purchase

orders.”

       9.       Granite Construction (“Granite”) was a subcontractor to Defendants under the

Contract. Marten is informed and believes that Glacier Northwest dba Calportland was a

material supplier to Porter W. Yett Co., Inc., one of Defendants’ subcontractors on the Project.

       10.      Marten has paid Defendants in full for the work performed pursuant to the

Contract, which payments included work performed by Defendants’ subcontractors.

       11.      Defendants have failed to pay certain subcontractors and suppliers for work

performed on the project. Defendants’ subcontractor Granite Construction has not been paid.

Marten is informed and believes and thereon alleges that additional subcontractors of Defendants

have not been paid for work performed on the Project, including, but not limited to Porter W.

Yett and Glacier Northwest dba Calportland.

       12.      On or about July 7, 2017, Granite Construction recorded a mechanics lien in the

amount of $629,223.50 against Project real property owned by Marten.

       13.      Paragraph 11.2.2 of the Contract provides that the Defendants warrant that

payments received from Marten shall “be free and clear of liens, claims, security interests or

other encumbrances adverse to [Marten’s] interests.”

       14.      Defendants’ failure to pay their subcontractors and resulting recording of at least

one mechanics lien against Marten’s property constitute breaches of the Contract. As a result of

COMPLAINT                                                                                   Page 3

Case 17-43644-BDL          Doc 79     Filed 03/26/19     Ent. 03/26/19 13:21:40       Pg. 25 of 40
           Case 3:17-cv-01211-YY        Document 1       Filed 08/03/17     Page 4 of 16




these breaches, Marten has been damaged in an amount according to proof.



                        SECOND CAUSE OF ACTION – INDEMNITY

                                      Against All Defendants
       15.      Marten incorporates by reference Paragraphs 1 through 14 above as if fully

alleged here.

       16.      If Marten is held liable and responsible to Granite for damages based on the

mechanics’ lien Granite filed and any subsequent foreclosure action, it will be solely due to the

conduct of Defendants, and each of them, as herein alleged. Therefore, Marten is entitled to be

indemnified by Defendants, and each of them, should such liability arise.

       17.      Marten is entitled to complete indemnification by Defendants, and each of them,

for any sum or sums for which it may be adjudicated liable to Granite, with costs of defense,

costs of suit, and reasonable attorney's fees incurred therefrom.

       18.      Marten is incurring, and has incurred, attorney's fees, and other costs in

connection with Granite’s claims, the exact amount of which is unknown at this time. When

they have been ascertained, Marten will seek leave of court to amend this Complaint to set forth

the true nature and amount of those costs and expenses.



                            THIRD CAUSE OF ACTION – FRAUD

                                      Against All Defendants
       19.      In or about December, 2016, Defendants, in connection with negotiations made

with Marten related to the Contract, represented that TreCore had the ability and intent to comply

with all of Defendants’ obligations under the Contract, including using payments from Marten to

pay Defendants’ subcontractors.

       20.      Marten relied on these statements by Defendants, including statements made by

Melo and Pershall, in agreeing to enter the Contract and in making Contract payments to

TreCore.

COMPLAINT                                                                                    Page 4

Case 17-43644-BDL          Doc 79     Filed 03/26/19     Ent. 03/26/19 13:21:40       Pg. 26 of 40
            Case 3:17-cv-01211-YY       Document 1       Filed 08/03/17      Page 5 of 16




       21.      Marten is informed and believes, and thereon alleges, that when Defendants,

including Melo and Pershall, stated that they intended to comply with the Contract and to pay

their subcontractors, that they in fact had no intent to pay their subcontractors and, to the

contrary, intended to keep the proceeds of Marten’s payments under the Contract for their own

use.

       22.      As a result of Defendants’ false representations as described above, and

Defendants’ subsequent failure to pay their subcontractors, Marten has been damaged in an

amount according to proof.

       23.      Because Defendants have acted recklessly and intentionally and in wanton

disregard of the harm that would occur when they falsely represented that they would use

plaintiffs’ funds in compliance with the Contract, they are liable for punitive damages in an

amount to be determined at trial.

       24.      Marten hereby demands a trial by jury on all claims so triable.

       WHEREFORE, Marten prays for relief as follows:

       1.       Actual damages according to proof;

       2.       Punitive damages according to proof;

       3.       An order providing that Defendants shall defend and indemnify Marten against all

claims brought by Granite Construction and any other subcontractor that may make claims

against the Project property;

       4.       For costs and attorneys’ fees as allowed by law; and

       5.       For all other relief that the Court deems just and proper.




COMPLAINT                                                                                       Page 5

Case 17-43644-BDL          Doc 79     Filed 03/26/19      Ent. 03/26/19 13:21:40       Pg. 27 of 40
      Case 3:17-cv-01211-YY    Document 1      Filed 08/03/17   Page 6 of 16




     DATED: August 3, 2017

                                     LARKINS VACURA KAYSER LLP



                                     s/ Christopher J. Kayser
                                     Christopher J. Kayser, OSB #984244
                                     Larkins Vacura Kayser LLP
                                     121 SW Morrison St Suite 700
                                     Portland, OR 97204
                                     Telephone: 503-542-3111
                                     cjkayser@lvklaw.com
                                     Attorney for Marten Transport Ltd

                                     Donald Bradley (to be admitted pro hac vice)
                                     D.Bradley@MPGLAW.com
                                     William Bossen (to be admitted pro hac vice)
                                     W.Bossen@MPGLAW.com
                                     Musick, Peeler & Garrett LLP
                                     650 Town Center Drive Suite 1200
                                     Costa Mesa, CA 92626




COMPLAINT                                                                      Page 6

Case 17-43644-BDL   Doc 79    Filed 03/26/19   Ent. 03/26/19 13:21:40     Pg. 28 of 40
      Case 3:17-cv-01211-YY    Document 1      Filed 08/03/17   Page 7 of 16




                                                                               Exhibit A

Case 17-43644-BDL   Doc 79    Filed 03/26/19   Ent. 03/26/19 13:21:40   Pg. 29 of 40
      Case 3:17-cv-01211-YY    Document 1      Filed 08/03/17   Page 8 of 16




                                                                               Exhibit A

Case 17-43644-BDL   Doc 79    Filed 03/26/19   Ent. 03/26/19 13:21:40   Pg. 30 of 40
      Case 3:17-cv-01211-YY    Document 1      Filed 08/03/17   Page 9 of 16




                                                                               Exhibit A

Case 17-43644-BDL   Doc 79    Filed 03/26/19   Ent. 03/26/19 13:21:40   Pg. 31 of 40
      Case 3:17-cv-01211-YY    Document 1      Filed 08/03/17   Page 10 of 16




                                                                                Exhibit A

Case 17-43644-BDL   Doc 79    Filed 03/26/19   Ent. 03/26/19 13:21:40   Pg. 32 of 40
      Case 3:17-cv-01211-YY    Document 1      Filed 08/03/17   Page 11 of 16




                                                                                Exhibit A

Case 17-43644-BDL   Doc 79    Filed 03/26/19   Ent. 03/26/19 13:21:40   Pg. 33 of 40
      Case 3:17-cv-01211-YY    Document 1      Filed 08/03/17   Page 12 of 16




                                                                                Exhibit A

Case 17-43644-BDL   Doc 79    Filed 03/26/19   Ent. 03/26/19 13:21:40   Pg. 34 of 40
      Case 3:17-cv-01211-YY    Document 1      Filed 08/03/17   Page 13 of 16




                                                                                Exhibit A

Case 17-43644-BDL   Doc 79    Filed 03/26/19   Ent. 03/26/19 13:21:40   Pg. 35 of 40
      Case 3:17-cv-01211-YY    Document 1      Filed 08/03/17   Page 14 of 16




                                                                                Exhibit A

Case 17-43644-BDL   Doc 79    Filed 03/26/19   Ent. 03/26/19 13:21:40   Pg. 36 of 40
      Case 3:17-cv-01211-YY    Document 1      Filed 08/03/17   Page 15 of 16




                                                                                Exhibit A

Case 17-43644-BDL   Doc 79    Filed 03/26/19   Ent. 03/26/19 13:21:40   Pg. 37 of 40
      Case 3:17-cv-01211-YY    Document 1      Filed 08/03/17   Page 16 of 16




                                                                                Exhibit A

Case 17-43644-BDL   Doc 79    Filed 03/26/19   Ent. 03/26/19 13:21:40   Pg. 38 of 40
                                   Case 3:17-cv-01211-YY                               Document 1-1                   Filed 08/03/17                   Page 1 of 2
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS


    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)




II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
VI. CAUSE OF ACTION Brief description of cause:

VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD


FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                   Case 17-43644-BDL                            Doc 79              Filed 03/26/19                 Ent. 03/26/19 13:21:40                          Pg. 39 of 40
                             Case 3:17-cv-01211-YY                 Document 1-1             Filed 08/03/17            Page 2 of 2
JS 44 Reverse (Rev. 06/17)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.




                 Case 17-43644-BDL                Doc 79         Filed 03/26/19           Ent. 03/26/19 13:21:40                Pg. 40 of 40
